                   Case 20-12602-BLS              Doc 113       Filed 11/13/20        Page 1 of 6




                             IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF DELAWARE

                                                                              )
    In re:                                                                    )   Chapter 11
                                                                              )
    RED REEF ALTERNATIVE INVESTMENTS, LLC and                                 )   Case No. 20-12602 (BLS)
    EMERGENT CAPITAL, INC.,1                                                  )
                                                                              )   Jointly Administered
                                       Debtors.                               )
                                                                              )   Re Docket No. 65

             ORDER AUTHORIZING THE DEBTORS TO EMPLOY AND RETAIN
             KURTZMAN CARSON CONSULTANTS LLC AS ADMINISTRATIVE
                  ADVISOR EFFECTIVE AS OF THE PETITION DATE

                    Upon the application (the “Application”)2 of the above-captioned debtors and

debtors in possession (the “Debtors”) for entry of an order (this “Order”) authorizing the Debtors

to employ and retain Kurtzman Carson Consultants LLC (“KCC”) as Administrative Advisor in

the Debtors’ chapter 11 cases, effective as of the Petition Date, as more fully described in the

Application; and upon the Gershbein Declaration and the Supplemental Gershbein Declaration;

and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and that this Court may enter a final order consistent with

Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the relief set forth in this Order is in the best interests of the



1
   The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments, LLC
(0302) and Emergent Capital, Inc. (3473). The location of the Debtors’ service address for purposes of these cases
is 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.
2
     Capitalized terms used, not otherwise defined herein shall have the meanings ascribed to them in the Application.

                                                           1
DOCS_SF:102749.3 23629/001
                 Case 20-12602-BLS            Doc 113     Filed 11/13/20    Page 2 of 6




Debtors’ and their estates; and this Court having found that the Debtors’ notice of the

Application and opportunity for a hearing on the Application were appropriate under the

circumstances and no other notice need be provided; and this Court having reviewed the

Application and having heard the statements in support of the relief requested therein at a

hearing before this Court (the “Hearing”); and this Court having determined that the legal and

factual bases set forth in the Application and at the Hearing establish just cause for the relief

granted herein; and upon all of the proceedings had before this Court; and after due deliberation

and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                  1.         The relief requested in the Application is hereby GRANTED as set forth

herein.

                  2.         The Debtors are authorized under section 327(a) of the Bankruptcy Code

to employ and retain KCC as its Administrative Advisor in accordance with the terms set forth in

the Application and the Services Agreement, as modified by this Order, effective as of the

Petition Date. Notwithstanding the terms of the Services Agreement, attached hereto as Exhibit

1, the Application is approved solely as set forth in this Order.

                  3.         KCC is authorized to perform the Administrative Services set forth in

paragraph 7 of the Application, and in the Services Agreement, and to take such other action to

comply with all duties set forth in the Application and the Services Agreement; provided,

however, that notwithstanding anything to the contrary in the Application or the Services

Agreement, KCC shall not perform any services of the kind set forth in 28 U.S.C. § 156(c)

absent further order of the Court upon motion on notice to parties in interest in these cases.


                                                      2
DOCS_SF:102749.3 23629/001
                 Case 20-12602-BLS             Doc 113     Filed 11/13/20      Page 3 of 6




                  4.         KCC shall apply to the Court for allowance of compensation and

reimbursement of expenses incurred after the Petition Date in accordance with §§ 330 and 331

of the Bankruptcy Code, and the applicable Bankruptcy Rules, the Local Rules and any orders

entered in these chapter 11 cases regarding professional compensation and reimbursement of

expenses.

                  5.         KCC seeks to first apply its retainer to all pre-petition invoices, and

thereafter, to hold the retainer under the Services Agreement during the cases as security for the

payment of fees and expenses incurred under the Services Agreement. KCC shall apply any

retainer remaining at the time of allowance of its final fee application in satisfaction of

compensation and reimbursement awarded with respect to such application, and promptly pay to

the Debtors’ estates any retainer remaining after such application.

                  6.         The indemnification provisions included in the Services Agreement are

approved, subject to the following:

                             a.     KCC shall not be entitled to indemnification, contribution, or

reimbursement pursuant to the Services Agreement for services other than the services provided

under the Services Agreement unless such services and the indemnification, contribution, or

reimbursement therefor are approved by the Court.

                             b.     Notwithstanding anything to the contrary in the Services

Agreement, the Debtors shall have no obligation to indemnify KCC, or provide contribution or

reimbursement to KCC, for any losses, claims, damages, judgments, liabilities or expense that

are either: (a) judicially determined (the determination having become final) to have arisen from


                                                       3
DOCS_SF:102749.3 23629/001
                 Case 20-12602-BLS         Doc 113      Filed 11/13/20    Page 4 of 6




KCC’s gross negligence, bad faith, willful misconduct, or fraud; (b) for a contractual dispute in

which the Debtors allege the breach of KCC’s contractual obligations, unless if the Court

determines that indemnification, contribution or reimbursement would be permissible pursuant to

United Artists Theatre Co. v. Walton (In re United Artists Theatre Co.), 315 F.3d 217 (3d Cir.

2003); or (c) settled prior to a judicial determination under (a) or (b), but determined by this

Court, after notice and a hearing, to be a claim or expense for which KCC should not receive

indemnity, contribution, or reimbursement under the terms of the Services Agreement as

modified by this Order.

                             c.   Before the earlier of: (a) the entry of an order confirming a

chapter 11 plan in these chapter 11 cases (that order having become a final order no longer

subject to appeal) and (b) the entry of an order closing these chapter 11 cases, should KCC

believe that it is entitled to the payment of any amounts by the Debtors on account of the

Debtors’ indemnification, contribution, or reimbursement obligations under the Services

Agreement (as modified by this Order), including, without limitation, the advancement of

defense costs, KCC must file an application in this Court, and the Debtors may not pay any such

amounts to KCC before the entry of an order by this Court approving such application and the

payment requested therein. This paragraph is intended only to specify the period of time under

which the Court shall have jurisdiction over any request for fees and expenses by KCC for

indemnification, contribution, or reimbursement, and not a provision limiting the duration of the

Debtors’ obligation to indemnify KCC or to provide contribution or reimbursement to KCC.




                                                    4
DOCS_SF:102749.3 23629/001
                 Case 20-12602-BLS            Doc 113      Filed 11/13/20     Page 5 of 6




All parties in interest shall retain the right to object to any demand by KCC for indemnification,

contribution or reimbursement.

                  7.         During the course of the bankruptcy cases, any limitations of liability

provisions in the Services Agreement shall have no force or effect.

                  8.         The Debtors and KCC are authorized to take all steps necessary or

appropriate to carry out this Order.

                  9.         Notwithstanding anything to the contrary in the Services Agreement, in

the event that any of these cases convert to a case under chapter 7 of the Bankruptcy Code, the

chapter 7 trustee appointed to such case or cases shall have no obligation to continue the

engagement of KCC.

                  10.        Notwithstanding anything to the contrary in the Services Agreement, KCC

cannot assign any tasks to be performed under the Services Agreement to any subsidiary or

affiliate of KCC absent Court order allowing the same, after such subsidiary or affiliate files all

disclosures required under Bankruptcy Rule 2014 regarding any connections they may have with

parties in interest in these cases, as well as disclosure regarding their disinterestedness.

                  11.        Notwithstanding anything to the contrary in the Services Agreement, KCC

shall not seek reimbursement of any fees incurred defending any of KCC’s fee applications in

these cases.

                  12.        Notwithstanding anything to the contrary in the Services Agreement, there

shall not be any late charges assessed on any of KCC’s fees or expenses during the course of the

bankruptcy cases.


                                                       5
DOCS_SF:102749.3 23629/001
                 Case 20-12602-BLS           Doc 113      Filed 11/13/20    Page 6 of 6




                  13.        In the event of any inconsistency between the Services Agreement, the

Application, and this Order, the terms of this Order shall govern.

                  14.        Notice of the Application as provided therein shall be deemed good and

sufficient notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the

Local Rules are satisfied by such notice.

                  15.        Notwithstanding any term in the Services Agreement to the contrary, this

Court shall retain exclusive jurisdiction to hear and determine all matters arising from or related

to the implementation, interpretation, or enforcement of this Order, or the Debtors’ engagement

of KCC during the course of these chapter 11 cases.




Dated: November 13th, 2020 Wilmington,
Delaware                                         BRENDAN L. SHANNON UNITED STATES BANKRUPTCY JUDGE




                                                      6
DOCS_SF:102749.3 23629/001
